Citation Nr: 9931260	
Decision Date: 11/02/99    Archive Date: 11/17/99

DOCKET NO.  97-20 255A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for sarcoidosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1988 to June 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).  The Board remanded this case to the 
RO for further development in April 1999.  Subsequently, 
having complied with the instructions on REMAND, the RO 
returned the case to the Board for further appellate 
consideration.

The Board observes that the July 1997 VA Form 9 (Appeal to 
Board of Veteran's Appeals) included the issue of entitlement 
to an increased evaluation for suppurative hydradenitis, 
status post excision and drainage of the left axilla.  
However, during the May 1998 hearing before the RO, the 
veteran stated that he wished to withdraw that issue from 
appeal.  Therefore, the veteran's claim is deemed to be 
withdrawn.  See 38 C.F.R. § 20.204 (1999).


FINDING OF FACT

There is no competent medical evidence linking the veteran's 
sarcoidosis with his period of active service.


CONCLUSION OF LAW

The claim of entitlement to service connection for 
sarcoidosis is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
the line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. §1110 (West 1991); 38 C.F.R. § 
3.303 (1999).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (1999).  However, continuity of symptoms is required 
where the condition in service is not, in fact, chronic or 
where diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1999).  In addition, service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

However, the veteran must first show that his claim for 
service connection is well grounded.  A well-grounded claim 
is one that is plausible, capable of substantiation, or 
meritorious on its own.  See 38 U.S.C.A. § 5107(a) (West 
1991); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  While the claim 
need not be conclusive it must be accompanied by supporting 
evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In the absence of evidence of a well-grounded claim there is 
no duty to assist the veteran in developing the facts 
pertinent to his claim and the claim must fail.  Epps v. 
Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded, the veteran must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to prove service incurrence.  See 
Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).  In addition, 
the nexus requirement may be satisfied by a presumption that 
certain disorders, such as sarcoidosis, manifested themselves 
to a compensable degree within one year of discharge from 
service.  See 38 U.S.C.A. § 1101, 1112 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999); Traut v. Brown, 6 Vet. App. 495, 497 
(1994); Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b) (1999), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

In the present case, the veteran claims that he developed 
sarcoidosis while serving on active duty.  The veteran's 
service medical records do not reflect any complaints, 
treatment, or diagnosis associated with sarcoidosis.  The 
veteran complained of a productive cough in October 1988, 
September 1989, and September 1990.  On those occasions, he 
was diagnosed with upper respiratory infections and 
tracheobronchitis.  Upon examination, his chest and lungs 
were found to be clear in all lobes.  A chest x-ray performed 
in September 1991 discovered no abnormalities.  Likewise, the 
veteran's May 1992 separation examination disclosed no 
pulmonary abnormalities.

Private medical records reflect that the veteran was 
initially hospitalized for symptomatology related to 
sarcoidosis from December 1994 to January 1995.  The veteran 
was suffering from symptoms including hemoptysis and chest 
pain.  Following an abnormal chest x-ray, he was diagnosed 
with sarcoidosis.  Thereafter, the veteran has been followed 
by private medical doctors and prescribed Prednisone to 
control his sarcoidosis.  The record contains numerous chest 
x-rays which include findings of extensive bilateral 
pulmonary infiltrates with hilar and mediastinal adenopathy, 
multiple pulmonary nodules, and multiple areas of pulmonary 
opacity.

The medical records of Gary R. Goldstein, M.D., show that the 
veteran underwent a bronchoscopy in April 1995 due to a right 
upper lobe collapse and that he was hospitalized due to 
complications, including respiratory failure, caused by 
sarcoidosis.  Medical records from Myron H. Jacobs, M.D., 
reflect that he has treated the veteran from September 1996 
to the present.  In November 1996, Dr. Jacobs commented that 
the veteran had served in the Persian Gulf and that "with 
the recent information about the larger number of soldiers 
and sailors exposed to toxic gas, I could not assure him that 
his illness had not been related somehow to previous 
exposure."

During a VA examination in December 1996, the veteran related 
that he was doing well until the summer of 1994.  At that 
time, he became short of breath and coughed up blood after 
playing basketball.  He was then diagnosed with sarcoidosis 
and prescribed Prednisone.  He presently identified his only 
symptom as coughing spells after exertion.  The relevant 
objective findings were entirely within normal limits and the 
veteran was diagnosed with sarcoidosis by history.

In July 1997, the veteran submitted a newspaper article which 
stated that the Centers for Disease Control and Prevention 
had found a small, but statistically significant, increase in 
cases of sarcoidosis among Navy men who had served on 
aircraft carriers.  The veteran also submitted a March 1999 
information sheet from the VA Undersecretary for Health which 
stated that veterans who served as deck grinders on aircraft 
carriers may have been misdiagnosed with pulmonary 
sarcoidosis rather than pneumoconiosis and recommended 
measures that veterans may take to ensure a proper diagnosis.

The veteran appeared at hearings before the RO hearing 
officer in May 1998 and before the undersigned Board Member 
in July 1999.  He testified that he had performed maintenance 
work on a Navy ship during the Persian Gulf War and that he 
could smell the oil burning on shore.  While performing his 
duties, he wore no respiratory protection from dust or other 
materials.  The veteran was treated for upper respiratory 
infections and coughed up blood and phlegm during active 
service; however, this occurred before his service in the 
Persian Gulf.  He also had no breathing problems while in 
active service and he believed that no chest x-ray had been 
performed during service.  Following service, the veteran 
first had symptoms of shortness of breath and coughing of 
blood after playing basketball during the summer of 1994.  
Previous to that summer, he had been active without 
difficulty.  He was presently treated with Prednisone and 
visited the doctor every 6 to 8 weeks.  He thought that his 
doctors believed that his illness may be service connected.

In summary, the record in this case has failed to establish 
that the veteran suffered from sarcoidosis in service.  In 
fact, the veteran has consistently stated that his 
symptomatology began during the summer of 1994 and the 
private medical records do not show treatment until December 
1994.  Although the veteran complained of a productive cough 
during service, this was related to a diagnosis of an upper 
respiratory infection.  Moreover, a chest x-ray performed 
during service showed no abnormality.

Furthermore, no medical evidence of record illustrates a 
nexus or relationship between the veteran's sarcoidosis and 
his period of active service.  The medical evidence clearly 
establishes that the veteran currently suffers from 
sarcoidosis; however no medical professional has provided an 
opinion as to the etiology of the disability.  The statement 
by Dr. Jacobs did not opine that the veteran's sarcoidosis 
was related to an incident of active service; on the 
contrary, he stated only that he could not assure the veteran 
that it was not related to service.

Finally, as the veteran's sarcoidosis did not become manifest 
until more than one year following active duty, a well-
grounded claim for service connection may not be established 
pursuant to 38 C.F.R. § 3.309 (1999).  Likewise, the record 
does not include evidence of chronicity or continuity of 
symptomatology which would establish a well-grounded claim 
for service connection pursuant to 38 C.F.R. § 3.303(b) 
(1999).  As no evidence has been presented that the veteran 
had sarcoidosis in service or that there is a nexus between 
his current sarcoidosis and his period of active service, the 
veteran's claim must be denied as not well grounded.

The veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection and so places the VA under no duty to assist him 
in developing the facts pertinent to that claim.  See Epps, 
126 F.2d at 1468.  As the Board is not aware of the existence 
of additional evidence that might well ground the veteran's 
claim, a duty to notify does not arise pursuant to 
38 U.S.C.A. § 5103(a) (1991).  See McKnight v. Gober, 131 
F.3d 1483, 1484-85 (Fed. Cir. 1997).  That notwithstanding, 
the Board views this discussion as sufficient to inform the 
veteran of the elements necessary to well ground his claim, 
and as an explanation as to why his current attempt fails.


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for sarcoidosis is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

